
	
		II
		110th CONGRESS
		1st Session
		S. 904
		IN THE SENATE OF THE UNITED STATES
		
			March 15, 2007
			Ms. Snowe (for herself,
			 Mr. Pryor, and Mr. Craig) introduced the following bill; which was
			 read twice and referred to the Committee
			 on Small Business and Entrepreneurship
		
		A BILL
		To provide additional relief for small business owners
		  ordered to active duty as members of reserve components of the Armed Forces,
		  and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Veterans Small Business Opportunity
			 Act of 2007.
		2.DefinitionsIn this Act—
			(1)the term active duty has the
			 meaning given that term in section 101 of title 10, United States Code;
			(2)the terms Administration and
			 Administrator means the Small Business Administration and the
			 Administrator thereof, respectively;
			(3)the term member of the Guard or
			 Reserve means a member of a reserve component of the Armed Forces, as
			 defined in section 101 of title 10, United States Code;
			(4)the term Secretary means the
			 Secretary of Defense; and
			(5)the terms service-disabled
			 veteran, small business concern, small business
			 concern owned and controlled by service-disabled veterans, small
			 business concern owned and controlled by veterans, and
			 veteran have the meanings given those terms in section 3 of the
			 Small Business Act (15 U.S.C. 632).
			3.Relief from time
			 limitations for veteran-owned small businessesSection 3(q) of the
			 Small Business Act (15 U.S.C. 632(q))
			 is amended by adding at the end the following:
			
				(5)Relief from
				time limitations
					(A)In
				generalAny time limitation on any qualification, certification,
				or period of participation imposed under this Act on any program available to
				small business concerns shall be extended for a small business concern
				that—
						(i)is owned and
				controlled by—
							(I)a veteran who was
				called or ordered to active duty under a provision of law specified in section
				101(a)(13)(B) of title 10, United States Code, on or after September 11, 2001;
				or
							(II)a
				service-disabled veteran who became such a veteran due to an injury or illness
				incurred or aggravated in the active military, naval, or air service during a
				period of active duty pursuant to a call or order to active duty under a
				provision of law referred to in subclause (I) on or after September 11, 2001;
				and
							(ii)was subject to
				the time limitation during such period of active duty.
						(B)DurationUpon
				submission of proper documentation to the Administrator, the extension of a
				time limitation under subparagraph (A) shall be equal to the period of time
				that such veteran who owned or controlled such a concern was on active duty as
				described in that
				subparagraph.
					.
		4.Study on options
			 for promoting positive working relations between employers and their Reserve
			 component employees
			(a)Study
			 RequiredThe Secretary shall conduct a study on options for
			 promoting positive working relations between employers and Reserve component
			 employees of such employers, including assessing options for improving the time
			 in which employers of members of the Guard or Reserve are notified of the call
			 or order of such members to active duty other than for training.
			(b)Report
				(1)In
			 generalNot later than 180 days after the date of enactment of
			 this Act, the Secretary shall submit to the appropriate committees of Congress
			 a report on the study conducted under subsection (a).
				(2)ContentsThe
			 report submitted under paragraph (1) shall—
					(A)describe what
			 measures, if any, are being taken to inform members of the Guard or Reserve of
			 the obligations and responsibilities of such members to their employers;
					(B)how effective
			 such measures have been; and
					(C)whether there are
			 additional measures that could be taken to promote positive working relations
			 between members of the Guard or Reserve and their employers, including any
			 steps that could be taken to ensure that employers are timely notified of a
			 call to active duty.
					(c)Appropriate
			 Committees of Congress DefinedIn this section, the term
			 appropriate committees of Congress means—
				(1)the Committee on
			 Armed Services and the Committee on Small Business and Entrepreneurship of the
			 Senate; and
				(2)the Committee on
			 Armed Services and the Committee on Small Business of the House of
			 Representatives.
				5.Loans
			(a)Guard and
			 reserve loans
				(1)In
			 generalSection 7(b)(3) of the Small Business Act (15 U.S.C.
			 636(b)(3)) is amended—
					(A)in subparagraph (E), by striking
			 $1,500,000 each place such term appears and inserting
			 $2,000,000; and
					(B)by adding at the end the following:
						
							(G)Notwithstanding any other provision of law,
				a loan not greater than $25,000 may be made under this paragraph without
				collateral.
							.
					(2)Loan
			 information
					(A)In
			 generalThe Administrator and
			 the Secretary shall develop a joint website and printed materials providing
			 information regarding any program for small business concerns that is available
			 to veterans or Members of the Guard or Reserve.
					(B)MarketingThe Administrator is authorized—
						(i)to advertise and promote the program under
			 section 7(b)(3) of the Small Business Act jointly with the Secretary and
			 veterans’ service organizations; and
						(ii)to advertise and promote participation by
			 lenders in such program jointly with trade associations for banks or other
			 lending institutions.
						(b)Study
				(1)In
			 generalThe Administrator and
			 the Secretary shall jointly conduct a study of the feasibility of increasing
			 the utilization of credit unions affiliated with the Department of Defense in
			 programs administered by the Administrator.
				(2)ReportNot later than 6 months after the date of
			 enactment of this Act, the Administrator and the Secretary shall submit a joint
			 report to the Committee on Small Business and Entrepreneurship of the Senate
			 and the Committee on Small Business of the House of Representatives regarding
			 the study conducted under paragraph (1).
				6.Increased
			 funding for the Office of Veterans Business DevelopmentSection 32 of the Small Business Act (15
			 U.S.C. 657b) is amended by striking subsection (c) and inserting the
			 following:
			
				(c)Authorization
				of appropriationsThere are
				authorized to be appropriated to carry out subsections (a) and (b), to remain
				available until expended—
					(1)$2,000,000 for
				fiscal year 2008;
					(2)$2,100,000 for
				fiscal year 2009; and
					(3)$2,200,000 for
				fiscal year
				2010.
					.
		7.Interagency task
			 forceSection 32 of the Small
			 Business Act (15 U.S.C. 657b) is amended by adding at the end the
			 following:
			
				(d)Interagency task force
					(1)EstablishmentNot
				later than 90 days after the date of enactment of the
				Veterans Small Business Opportunity Act of
				2007, the President shall establish an interagency task force to
				coordinate the efforts of Federal agencies necessary to increase capital and
				business development opportunities for, and increase the award of Federal
				contracting and subcontracting opportunities to, small business concerns owned
				and controlled by service-disabled veterans and small business concerns owned
				and controlled by veterans (in this section referred to as the task
				force).
					(2)MembershipThe
				members of the task force shall include—
						(A)the
				Administrator, who shall serve as chairperson of the task force; and
						(B)a representative
				from—
							(i)the Department of
				Veterans Affairs;
							(ii)the Department
				of Defense;
							(iii)the
				Administration (in addition to the Administrator);
							(iv)the Department
				of Labor;
							(v)the General
				Services Administration; and
							(vi)the Office of
				Management and Budget.
							(3)DutiesThe
				task force shall coordinate administrative and regulatory activities and
				develop proposals relating to—
						(A)increasing
				capital access and capacity of small business concerns owned and controlled by
				service-disabled veterans and small business concerns owned and controlled by
				veterans through loans, surety bonding, and franchising;
						(B)increasing access
				to Federal contracting and subcontracting for small business concerns owned and
				controlled by service-disabled veterans and small business concerns owned and
				controlled by veterans through increased use of contract reservations, expanded
				mentor-protégé assistance, and matching such small business concerns with
				contracting opportunities;
						(C)increasing the
				integrity of certifications of status as a small business concern owned and
				controlled by service-disabled veterans or a small business concern owned and
				controlled by veterans;
						(D)reducing
				paperwork and administrative burdens on veterans in accessing business
				development and entrepreneurship opportunities; and
						(E)making other
				improvements relating to the support for veterans business development by the
				Federal Government.
						(4)ReportingThe
				task force shall submit an annual report regarding its activities and proposals
				to—
						(A)the Committee on
				Small Business and Entrepreneurship and the Committee on Veterans' Affairs of
				the Senate; and
						(B)the Committee on
				Small Business and the Committee on Veterans' Affairs of the House of
				Representatives.
						.
		8.Veteran-owned
			 business database improvements
			(a)Elimination of
			 duplicative registrationsNot
			 later than 1 year after the date of enactment of this Act, the Administrator
			 and the Secretary of Veterans Affairs shall review any registration database
			 operated by the Administration or the Department of Veterans Affairs (including
			 the Pro-Net database of the Administration, the Vendor Information Pages
			 database of the Department of Veterans Affairs, or any successor to either such
			 database) and take appropriate action to ensure that one-stop online
			 registration for all such databases is available to small business concerns
			 owned and controlled by service-disabled veterans and small business concerns
			 owned and controlled by veterans seeking to participate in Federal contracting
			 and subcontracting.
			(b)Certification
			 integrityThe Administrator
			 and the Secretary of Veterans Affairs shall establish criteria for the one-stop
			 online registration described in subsection (a) that are in accordance with the
			 requirements under any provision of law relating to the definitions of,
			 certifications by, or representations of status as a small business concern
			 owned and controlled by service-disabled veterans or a small business concern
			 owned and controlled by veterans.
			9.Business
			 development and mentor-protégé assistanceSection 36 of the Small Business Act (15
			 U.S.C. 657f) is amended—
			(1)by redesignating subsection (e) as
			 subsection (g); and
			(2)by inserting after subsection (d) the
			 following:
				
					(e)Business
				development and mentor-protégé assistance
						(1)In
				general
							(A)In
				generalSubject to subparagraph (B), the Administrator, in
				cooperation with the Secretary of Veterans Affairs, may develop a program for
				business development assistance (including mentor-protégé assistance) for small
				business concerns owned and controlled by service-disabled veterans (in this
				subsection referred to as the program).
							(B)ConditionIn
				implementing the program, the Administrator shall take steps to ensure that the
				program helps to expand contracting opportunities for small business concerns
				owned and controlled by service-disabled veterans, while ensuring the continued
				success of procurement programs for other small business concerns.
							(2)ReportNot
				later than 1 year after the date of enactment of the
				Veterans Small Business Opportunity Act of
				2007, the Administrator shall submit to the Committee on Small
				Business and Entrepreneurship of the Senate and the Committee on Small Business
				of the House of Representatives, a report regarding—
							(A)the feasibility
				of establishing and administering the program; and
							(B)the terms of
				assistance and internal controls proposed for the
				program.
							.
			10.Compliance with
			 Executive Order 13360Section
			 36 of the Small Business Act (15 U.S.C. 657f) is amended by inserting after
			 subsection (e), as added by this Act, the following:
			
				(f)Executive Order
				13360Implementation of this section shall be consistent with the
				requirements of Executive Order 13360 (69 Fed. Reg. 62549; relating to
				providing opportunities for service-disabled veteran-owned businesses), as in
				effect on October 20,
				2004.
				.
		
